


Exhibit 10.43

 

NON-COMPETITION AGREEMENT

 

This NON-COMPETITION AGREEMENT (“Non-Competition Agreement”) is made and entered
into this        day of                   , 20    , by and between
                             (“Employee”), The Travelers Indemnity Company, a
Connecticut corporation (the “Company”), and The Travelers Companies, Inc., a
Minnesota corporation (“Parent” and, together with its subsidiaries, including
the Company, “Travelers”).

 

WITNESSETH:

 

WHEREAS, Travelers is currently engaged in the property and casualty insurance
business (the “Business”); and

 

WHEREAS, Employee is employed by the Company in a position of trust and
confidence and has had and will continue to have access to and become familiar
with the products, methods, technology, services and procedures used by
Travelers in connection with the Business; and

 

WHEREAS, in connection with Employee’s employment with the Company, Employee has
and will continue to have access to confidential, proprietary and trade secret
information of Travelers and relating to the Business, which confidential,
proprietary and trade secret information Travelers desires to protect from
unfair competition.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
obligations hereinafter set forth, Employee, the Company and Travelers agree as
follows:

 

SECTION 1.                                                    CONSIDERATION.

 

(a)                                  As consideration for Employee’s execution
of this Non-Competition Agreement and for Employee agreeing to comply with
Employee’s obligations under this Non-Competition Agreement, Parent will grant
Employee (within 30 days after the date hereof, subject to Employee’s acceptance
of such grant) such number of restricted stock units (or, at Parent’s option,
shares of restricted stock) of Parent, equal to $10,000 divided by the closing
price of Parent’s common stock determined on The New York Stock Exchange on
                         , 20     (rounded to the nearest whole number),
pursuant to the terms and conditions set forth in a Restricted Stock Unit Award
Notification and Agreement (or, if applicable, Restricted Stock Grant
Notification and Agreement), The Travelers Companies, Inc. Amended and Restated
2004 Stock Incentive Plan, as it may be amended from time to time, and the
prospectus dated January 29, 2010 and any applicable prospectus supplement.  The
restricted stock units (or, if applicable shares of restricted stock) shall be
fully vested upon grant, shall pay cash dividend equivalents (or, if applicable,
cash dividends) in the same amount and at the same time as unrestricted common
stock and shall be subject to the holding requirement set forth in the award
agreement.

 

(b)                                 If Travelers elects to exercise its
Non-Competition Option (as defined in Section 3(c)(i)) and provided Employee
complies with all of Employee’s obligations under this Non-Competition
Agreement, then:

 

--------------------------------------------------------------------------------


 

Form Non-Compete Agreement for Management Committee Members

 

(i)                                     Employee will receive the following
additional amounts in cash, paid in accordance with Section 1(d):

 

(A)                              an amount equal to six (6) months of Employee’s
Monthly Base Salary; plus

 

(B)                                an amount equal to fifty percent (50%) of
Employee’s Average Annual Bonus; plus

 

(C)                                an amount equal to fifty percent (50%) of
Employee’s Average Annual Equity Award; and

 

(ii)                                  If the Company or any other Travelers
entity maintains an employer-sponsored group medical and/or dental plan (whether
insured or self-funded) at the Termination Date under which Employee was covered
immediately prior to the Termination Date, and if Employee is eligible to and
properly elects to continue coverage under such plan after the Termination Date
under Part 6 of Subtitle B of Subchapter I of Employee Retirement Income
Security Act of 1974, as amended, or any comparable continuation coverage
requirements under then-current federal or state law, the Company will reimburse
Employee for the difference, if any, between (1) the total premiums or
contributions properly charged to Employee for such continuation coverage during
the Restricted Period, and (2) the total premiums or contributions that would
have been charged to Employee for comparable coverage under the plan had
Employee remained employed by the Company during the Restricted Period.  Nothing
in this Non-Competition Agreement shall in any way limit or restrict the right
of the Company or any other Travelers entity to amend or terminate its group
medical and/or dental plan at any time and for any reason, including any
amendment that applies to a group of employees that includes Employee.  If
then-current law would prohibit Employee from electing continuation coverage
because of the payment called for under this Section 1(b)(ii), then Employee
shall be entitled to such payment even though Employee does not elect
continuation coverage, with the amount determined under (1) above being based on
the premium or contribution that would have been charged to Employee if Employee
were eligible to elect and had elected continuation coverage or, alternatively,
Employee may waive the payment called for under this Section 1(b)(ii) so that
Employee may elect continuation coverage.  If the plan sponsor determines that
any provision of then-current law would prohibit the payment called for under
this Section 1(b)(ii), impose a tax or penalty on the Company or any Travelers
entity that is more than five times (5x) the payment due to the Employee under
this Section 1(b)(ii), or impose any adverse tax consequence or penalty on the
plan or other employees as a result of the payment called for under this
Section 1(b)(ii), and such prohibition or adverse consequence can be avoided by
reformation of the terms of such payment in a manner that preserves the value of
the payment to Employee at a comparable cost to the Company or other Travelers
entity, and such reformation is not prohibited and does not create an adverse
tax consequence to the Company or other Travelers entity, the plan, other
employees or Employee, such reformation shall be made in a manner that preserves
as closely as

 

2

--------------------------------------------------------------------------------


 

possible the current structure of this Section 1(b)(ii).  Otherwise, the
foregoing provisions of this Section 1(b)(ii) shall be ineffective and the
payment will not be made to Employee.

 

(c)                                  Notwithstanding the foregoing, if Employee
was hired after the Company granted its last annual bonus and/or annual equity
awards and, as a result, Employee has not received any annual cash bonus
payments and/or any annual equity awards prior to the Termination Date, then the
amount payable to Employee under each of Sections 1(b)(i)(B) and (C) shall be
equal to fifty percent (50%) of the amount set forth in Employee’s offer letter
(or, if there is no such amount or letter, a letter for purposes of this
calculation containing such amount) as Employee’s indicated or expected annual
cash bonus and/or annual equity award for the next award cycle, respectively
(provided that, if a range of indicated or expected annual cash bonus and/or
annual equity awards is specified in Employee’s offer letter, the amount payable
under each of Sections 1(b)(i)(B) and (C) shall be equal to fifty percent (50%)
of the mid-point of the applicable indicated or expected range).

 

(d)                                 If Travelers elects to exercise its
Non-Competition Option and Employee complies with all of Employee’s obligations
under this Non-Competition Agreement, then the Company shall pay to Employee
(or, in the event Employee dies before receipt of payment, to Employee’s estate
or to such other person as Employee may designate in a written notification in
accordance with Section 4 before Employee’s death) (i) the amounts calculated
under Section 1(b)(i) (or Section 1(c), if applicable), and (ii) the amount due
under Section 1(b)(ii).  Such amounts shall be paid in cash in a lump sum on or
about the Company’s first regular payroll date that is after the six-month
anniversary of the Termination Date.

 

(e)                                  If Travelers elects to exercise its
Non-Competition Option and Employee fails to comply with any of Employee’s
obligations under this Non-Competition Agreement, then Travelers shall be
entitled to exercise its remedies under Section 3.

 

(f)                                    If Travelers elects to exercise (or is
deemed to have exercised) its Waiver Option (as defined in Section 3(c)(ii)),
then Employee shall not be entitled to any of the amounts calculated under
Section 1(b)(i) (or Section 1(c), if applicable) or any of the continued
benefits under Section 1(b)(ii).

 

(g)                                 The Company or any other Travelers entity
may withhold from any amounts payable under this Section 1 such federal, state
and local income and employment taxes as it shall determine are required or
authorized to be withheld pursuant to any applicable law or regulation.

 

SECTION 2.                                                    CERTAIN
DEFINITIONS.

 

(a)                                  “Aggregate Grant Date Fair Value” for
purposes of calculating Employee’s Average Annual Equity Award means the
aggregate grant date fair value of any annual equity awards, as calculated by
Travelers, as of the grant date of each relevant award, for purposes of
determining and communicating to Employee the total direct compensation of
Employee.

 

3

--------------------------------------------------------------------------------


 

(b)                                 “Average Annual Bonus” means the cash bonus
amount calculated by reference to the bonus, if any, Employee received in
respect of the two annual bonus periods that ended with or immediately prior to
the Separation Acknowledgement Date.  If Employee was eligible to receive a
bonus for both of such bonus periods, then Employee’s “Average Annual Bonus” is
the sum of the bonuses received for such bonus periods (which may be zero if
Employee did not receive a bonus for either such period) divided by two.  If
Employee was eligible to receive a bonus for only one bonus period, then
Employee’s “Average Annual Bonus” equals the amount of the bonus received for
such bonus period (which may be zero if Employee did not receive a bonus for
such period).  If an Employee is awarded an annual cash bonus and defers receipt
of all or part of it pursuant to a deferred compensation plan of Travelers, such
bonus shall be considered to have been received by Employee for purposes of the
calculations in this Non-Competition Agreement.

 

(c)                                  “Average Annual Equity Award” means the
Aggregate Grant Date Fair Value of the annual equity awards, if any, Employee
received as part of the two most recent annual equity grants made to employees
(excluding any off-cycle awards) prior to the Separation Acknowledgement Date. 
If Employee was eligible to receive annual equity awards for both of such annual
equity award periods, then Employee’s “Average Annual Equity Award” equals the
Aggregate Grant Date Fair Value of the total annual equity awards received for
such periods (which may be zero if Employee did not receive an annual equity
award for either such period) divided by two.  If Employee was eligible to
receive an annual equity award for only one annual equity award period, then
Employee’s “Average Annual Equity Award” equals the Aggregate Grant Date Fair
Value of the annual equity award received for such period (which may be zero if
Employee did not receive an annual equity award for such period).

 

(d)                                 “Code” means the Internal Revenue Code of
1986, as amended.  Any reference to a specific provision of the Code includes a
reference to such provisions as it may be amended from time to time, any
successor provision, and current and future guidance and regulations
interpreting such provision.

 

(e)                                  “Management Committee” shall mean the most
senior policy setting group of executives within Travelers (or, if applicable,
any surviving or successor entity or any ultimate parent of Parent), excluding
any member of such group of executives who has given or received oral or written
notice of intent to terminate employment as of the date of this Non-Competition
Agreement and who in fact terminates employment by             , 20    .

 

(f)                                    “Monthly Base Salary” means one twelfth
(1/12) of Employee’s annual base salary in effect immediately prior to the
Termination Date.

 

(g)                                 “Restricted Period” means the six (6) month
period immediately following Employee’s Termination Date.

 

(h)                                 “Restricted Territory” means anywhere (A) in
the United States or (B) in any other country where Travelers is physically
present and engaged in the Business domestically in that country as of the
Termination Date.

 

4

--------------------------------------------------------------------------------


 

(i)                                     “Separation Acknowledgement Date” means
the date a written notice complying with Section 4 (A) is received by Employee
from Travelers informing Employee that Employee’s employment will be terminated
or (B) is received by Travelers from Employee informing Travelers that Employee
is resigning from employment, provided that, in the event that no such written
communication is received by either party prior to the Termination Date, such
date shall be the Termination Date.

 

(j)                                     “Termination Date” means the date of
Employee’s “separation from service” with Travelers within the meaning of
section 409A(a)(2)(A)(i) of the Code, whether such separation from service is at
the initiative of Employee or Travelers.

 

SECTION 3.                                                    NON-COMPETITION
COVENANT.

 

(a)                                  If Travelers elects to exercise its
Non-Competition Option in accordance with Section 3(c)(i), then, during the
Restricted Period in the Restricted Territory, Employee shall not,  directly or
indirectly, in any manner or capacity, including without limitation as a
proprietor, principal, agent, partner, officer, director, stockholder, employee,
member of any association, consultant or otherwise, (i) perform services for or
have any ownership interest in (1) any entity that, taken together with its
affiliates, is primarily engaged in the Business, or (2) any business, business
unit or division that is primarily engaged in the Business (in each case, a
“Restricted Entity”) or (ii) engage in the Business.  If Travelers elects to
exercise (or is deemed to have exercised) its Waiver Option (as defined in
Section 3(c)(ii)), then this Section 3(a) shall not apply.

 

(b)                                 Notwithstanding the foregoing, the following
shall not constitute non-compliance with this Agreement or a breach of
Section 3(a): (i) ownership by Employee, as a passive investment, of less than
5.0% of the outstanding voting shares of any entity, (ii) performing services
for or having an ownership interest in an entity (other than a Restricted
Entity) that is engaged in the business of acting as an agent or broker
(including those engaged in the distribution of property and casualty insurance)
so long as Employee is not actively engaged in underwriting, claims, investment
activities or third party administration, in each case, relating to property and
casualty insurance, (iii) seeking and/or accepting (and taking any action in
furtherance of seeking and/or accepting, including discussions regarding
potential investment) any position or relationship with an entity that would
otherwise breach Section 3(a), so long as such position, relationship or
investment or any services related thereto does not commence before the end of
the Restricted Period and (iv) non-compliance with Section 3(a) that is
isolated, unintentional and immaterial.

 

(c)                                  Travelers shall, in its sole discretion,
have the right to:

 

(i)                                     elect to enforce the provisions of
Section 3(a) if and only if a Travelers entity notifies Employee in accordance
with Section 4 no later than five (5) business days following the first business
day after the Separation Acknowledgement Date that Travelers elects to enforce
such provisions (the “Non-Competition Option”); or

 

(ii)                                  waive the provisions of Section 3(a) by a
Travelers entity notifying Employee in accordance with Section 4 no later than
five (5) business days following the

 

5

--------------------------------------------------------------------------------


 

first business day after the Separation Acknowledgement Date that Travelers
elects to waive the provisions of Section 3(a) or by failing to provide Employee
with notice under Section 3(c)(i) within the period specified therein (in either
case, the “Waiver Option”).

 

(d)                                 Employee hereby acknowledges that the
provisions of this Non-Competition Agreement are reasonable and necessary to
protect the legitimate interests of Travelers, including without limitation,
Travelers’ trade secrets, customer and supplier relationships, goodwill and
loyalty, and that any violation of this Non-Competition Agreement by Employee
would cause substantial and irreparable harm to Travelers such that monetary
damages alone would be an inadequate remedy.  Therefore, in the event that
Employee violates any provision of this Non-Competition Agreement, Travelers
shall be entitled to (i) an injunction (incorporating the provisions of
Section 3(e)) restraining Employee from violating or continuing to violate the
provisions of this Non-Competition Agreement, (ii) withhold payments not yet
made and/or shares of stock not yet issued, in each case, that may (assuming
satisfaction of the conditions in Section 3(g)) be subject to forfeiture and/or
recapture under Section 3(d)(iii) and (iii) forfeiture (and, if applicable,
recapture) of any amounts, benefits and awards hereunder, under Travelers’
employee severance plans or agreements and under any individual separation
arrangement.  The foregoing remedies shall be Travelers’ sole and exclusive
remedies for a violation of this Non-Competition Agreement.

 

(e)                                  Notwithstanding anything herein to the
contrary, if Employee breaches any of the provisions of Section 3(a), and if
(and only if) Travelers brings legal enforcement action during the Restricted
Period and (either during or after the Restricted Period) injunctive relief is
ordered by a court of competent jurisdiction after an evidentiary hearing or
there has been a final non-appealable adjudication by a court of competent
jurisdiction that Employee has breached a provision of Section 3(a), then one
day of additional time shall be added to the restriction (and to the definition
of Restricted Period) for each day of noncompliance, up to a maximum of six
(6) months, so that Travelers is given the benefit of Employee’s compliance with
the restriction for six (6) months.

 

(f)                                    Notwithstanding anything herein to the
contrary, Travelers may seek to exercise its remedy under Section 3(d) to
withhold payments not yet made and/or shares of stock not yet issued to Employee
only if a Travelers entity shall have commenced legal enforcement action by the
time payment would have otherwise been payable.

 

(g)                                 Notwithstanding anything herein to the
contrary, Travelers shall only be entitled under Section 3(d) to the remedies of
forfeiture and/or recapture if (i) there has been a final non-appealable
adjudication by a court of competent jurisdiction that Employee has breached any
provision of this Non-Competition Agreement and (ii) a Travelers entity shall
have commenced legal enforcement action within twelve (12) months of the
Termination Date.  Employee shall pay over to Travelers promptly following
notice to Employee in accordance with Section 4 any amounts, benefits and awards
that are subject to recapture as provided in the previous sentence.  If
Travelers seeks to exercise its remedy to recapture the compensatory value
received under Section 1(a) more than three (3) years after the date hereof,
then such value shall be deemed to be $10,000.

 

6

--------------------------------------------------------------------------------


 

(h)                                 Travelers shall be deemed to have commenced
legal enforcement action under Sections 3(e), (f) and (g) if it shall have
notified Employee in accordance with Section 4 of intent to seek enforcement
followed within twenty-one (21) days by the commencement of a formal enforcement
action.

 

SECTION 4.                                                    NOTICES.

 

Any notice required or permitted under this Non-Competition Agreement shall be
sufficient if in writing (which must be delivered by hand or sent by overnight
mail, postage prepaid and return receipt requested) if to Employee at the most
current address of Employee appearing in the Company’s records, or if to
Travelers at the following address: The Travelers Companies, Inc., 385
Washington Street, Mail Code 515A, St. Paul, Minnesota 55102-1396, Attn: General
Counsel with a copy to: The Travelers Companies, Inc., 385 Washington Street,
Mail Code 9275-SB02W, St. Paul, Minnesota 55102-1396, Attn: Executive Vice
President of Human Resources.  Employee and Travelers may designate a different
address through written notice as provided in this Section.  Notice shall not be
effective until actual delivery to the address of the other party in accordance
with this Section 4.

 

SECTION 5.                                                    ATTORNEYS’ FEES.

 

If litigation arises concerning the terms and conditions of this Non-Competition
Agreement, Employee, the Company and Travelers agree to pay their own respective
attorneys’ fees and costs, except that if a court of competent jurisdiction
determines in a final non-appealable adjudication that Employee is the
prevailing party, then the Company shall pay promptly Employee’s reasonable and
documented attorneys’ fees and costs incurred in connection with the litigation.

 

SECTION 6.                                                    CONSENT TO
JURISDICTION.

 

Jurisdiction for enforcement of this Non-Competition Agreement, and for the
resolution of any dispute under this Non-Competition Agreement, shall be
exclusively in the federal or state courts in the state and county where
Employee resides at the time that Travelers commences an enforcement action.  If
requested, Employee shall reasonably promptly advise the Company’s General
Counsel of Employee’s residence during the Restricted Period.

 

SECTION 7.                                                    EMPLOYEE-AT-WILL.

 

Employee specifically recognizes and agrees that nothing in this Non-Competition
Agreement shall be deemed to change the existing employment relationship between
Employee and the Company, and that this Non-Competition Agreement is not an
employment agreement for continued employment.

 

7

--------------------------------------------------------------------------------


 

SECTION 8.                                                    GOVERNING LAW.

 

This Non-Competition Agreement shall be construed and interpreted in accordance
with the laws of the State of Minnesota.

 

SECTION 9.                                                    WAIVER.

 

The waiver of a breach of any provision of this Non-Competition Agreement shall
not operate as or be construed as a waiver of any subsequent breach of this
Non-Competition Agreement.

 

SECTION 10.                                             SEVERABILITY.

 

If any provision, section or subsection of this Non-Competition Agreement is
adjudged by any court to be void or unenforceable in whole or in part, this
adjudication shall not affect the validity of the remainder of the
Non-Competition Agreement, including any other provision, section or
subsection.  Each provision, section, and subsection of this Non-Competition
Agreement is separable from every other provision, section and subsection and
constitutes a separate and distinct covenant.  The parties agree that if any
court rules that a restriction contained in this Non-Competition Agreement is
unenforceable as written, the parties will meet and confer to negotiate the
reformation of the provision.

 

SECTION 11.                                             SECTION 409A.

 

This Non-Competition Agreement is intended to satisfy, or be exempt from, the
requirements of sections 409A(a)(2), (3) and (4) of the Code, and shall be
construed and interpreted in a manner consistent with such intention.

 

SECTION 12.                                             ENTIRE AGREEMENT.

 

(a)                                  This Non-Competition Agreement constitutes
the entire agreement between the parties concerning the subject matter hereof. 
No modification, amendment, termination or waiver of this Non-Competition
Agreement shall be binding unless in writing and signed by the party to be bound
thereby.  For the avoidance of any doubt, this Non-Competition Agreement does
not supersede or replace any other written agreements between Employee and the
Company or Travelers (including any written agreements accepted electronically
by Employee), including without limitation the Non-Solicitation and
Non-Disclosure Agreement, the Principles of Employment Agreement between
Employee and Travelers and any equity award agreements between Employee and
Travelers, as well as any employee agreement of Employee with non-competition
terms, if any, each of which agreements shall remain in full force and effect in
accordance with their terms.  The parties agree that this Non-Competition
Agreement will only become effective upon the signing by all existing members of
the Management Committee of a non-competition agreement that is in the same form
as this Non-Competition Agreement no later than                          , 20XX.

 

8

--------------------------------------------------------------------------------


 

(b)                                 If Employee is involuntarily removed from
the Management Committee by Travelers prior to the Separation Acknowledgement
Date, this Non-Competition Agreement shall no longer be in force and effect with
respect to such Employee (such change, however, shall not impact any
non-competition agreement of another employee).  Nothing in this Non-Competition
Agreement shall restrict Travelers from removing Employee from the Management
Committee at any time.

 

(c)                                  Parent and the Company also agree that, in
the event that, prior to the Separation Acknowledgement Date, any future member
of the Management Committee (i) remains a member for 12 months after joining the
Management Committee and (ii) does not execute within such 12-month period a
non-competition agreement in the same form as this Non-Competition Agreement, as
such form may have been amended consistent with Section 12(d) (except for
(1) conforming changes, technical changes and corrections which are not more
favorable to such person than as provided in this Non-Competition Agreement as
then in effect, including without limitation updating the dates in Section 1(a),
and (2) the consideration in Section 1(a) for any future Management Committee
member’s non-competition agreement may be $10,000 in cash in lieu of restricted
stock or restricted stock units) (a “Conforming Non-Competition Agreement”),
such future Management Committee member shall be immediately removed from the
Management Committee. Such 12-month period shall instead be a one month period
for any person who was an employee of Travelers for at least six months prior to
joining the Management Committee.  After the Separation Acknowledgement Date,
Employee shall have no rights under this Section 12(c).

 

(d)                                 If, prior to the Separation Acknowledgement
Date, the Company amends, alters, modifies or otherwise changes the terms of the
corresponding non-competition agreement (whether directly, or indirectly by any
other agreement or arrangement) for any present or future Management Committee
member such that such agreement is no longer a Conforming Non-Competition
Agreement because it is less restrictive and/or more favorable to such person
than the terms set forth in this Non-Competition Agreement, then the terms of
this Non-Competition Agreement will be deemed to be modified to reflect the less
restrictive and/or more favorable terms.  If such circumstance arises, Travelers
agrees to notify Employee in writing within fourteen (14) days of the amendment,
alteration, modification or change of such non-competition agreement; provided,
that the failure to give such notice shall not impair the enforceability of this
Non-Competition Agreement as deemed to be amended.  Notwithstanding the
foregoing, after another employee’s Separation Acknowledgement Date (as such
term is defined in such employee’s Conforming Non-Competition Agreement), the
Company may amend, alter, modify, or otherwise change or waive, conditionally or
otherwise, any term of the non-competition agreement of such employee, directly
or indirectly, and any such amendment, alteration, modification or change will
not require the Company to modify the terms of this Non-Competition Agreement
nor will the terms of this Non-Competition Agreement be deemed to be modified,
provided that such employee’s Termination Date (as such term is defined in such
employee’s Conforming Non-Competition Agreement) is no more than six (6) months
after such employee’s Separation Acknowledgement Date and further provided that
the effective date of the amendment, alteration, modification or change must be
not prior to such employee’s Termination Date.

 

9

--------------------------------------------------------------------------------


 

(e)                                  Travelers shall have the unilateral right
to terminate this Non-Competition Agreement and all other similar Management
Committee non-competition agreements at the same time (other than any agreement,
including this Non-Competition Agreement, in respect of which Travelers has, at
such time, exercised its non-competition option).

 

(f)                                    If there is a Change of Control, then,
unless the Separation Acknowledgement Date has occurred on or before thirty (30)
days after the date of such Change of Control, this Non-Competition Agreement
shall automatically become null and void.  For purposes of this Non-Competition
Agreement, “Change of Control” shall mean any of the following:

 

(i)                                 members of the Board of Directors of Parent
on February 2, 2010 (“Incumbent Board”) cease for any reason to constitute a
majority thereof, provided that persons subsequently becoming directors with the
approval of directors constituting at least two-thirds (2/3) of the Incumbent
Board (either by a specific vote or by approval of the proxy statement of Parent
in which such person is named as a nominee for director, without written
objection to such nomination) will be considered as members of the Incumbent
Board provided, however, that no individual initially elected or nominated as a
director of Parent as a result of an actual or threatened election contest (as
described in Rule 14a-11 under the Securities Exchange Act of 1934 (the “Act”))
(“Election Contest”) or any other actual or threatened solicitation of proxies
or consents by or on behalf of any “person” (as such term is defined in
Section 3(a)(9) of the Act) other than the Board (“Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest, shall be deemed to be a member of the Incumbent Board, or

 

(ii)                                  any person as defined in the Act, other
than Parent, a subsidiary of Parent, any employee benefit plan (or related
trust) sponsored or maintained by Parent or any subsidiary of Parent, any
employee or any group of persons including an employee (or any entity controlled
by an employee or any group of persons including an employee) or an underwriter
temporarily holding securities pursuant to an offering of such securities, is or
becomes the beneficial owner, directly or indirectly, of 30% or more of Parent’s
voting securities, or

 

(iii)                               the consummation of a merger, consolidation,
statutory share exchange or similar form of corporate transaction involving
Parent, or any of its subsidiaries that requires the approval of Parent’s
stockholders, whether for such transaction or the issuance of securities in the
transaction, or the sale or other disposition of all or substantially all of
Travelers’ assets to an unaffiliated entity, unless immediately after such
corporate transaction or sale, (A) more than 60% of the total voting securities
of the corporation resulting from such corporate transaction or sale (or if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the surviving company) is represented by voting securities of
Parent that were outstanding immediately prior to such corporate transaction or
sale (or by shares into which such Parent voting securities were converted
pursuant to such corporate transaction or sale) and such voting power among the
holders thereof is in substantially the same proportion as the voting power of
such Parent voting

 

10

--------------------------------------------------------------------------------


 

securities among the holders thereof immediately prior to the corporate
transaction or sale, (B) no person (other than any employee benefit plan (or
related trust) sponsored or maintained by the surviving company or the parent
company) is or becomes the beneficial owner, directly or indirectly, of 30% or
more of the total voting power of the outstanding voting securities eligible to
elect directors of the parent company (or, if there is no parent company, the
surviving company) and (C) at least a majority of the members of the board of
directors of the parent company (or, if there is no parent company, the
surviving company) following the consummation of the corporate transaction or
sale were members of the Incumbent Board at the time of the Board’s approval of
the execution of the initial agreement providing for such corporate transaction
or sale (any corporate transaction or sale which satisfies all of the criteria
specified in (A) (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”); or

 

(iv) Parent’s shareholders approve a plan of complete liquidation or dissolution
of Parent.

 

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 30% of
Parent’s voting securities as a result of the acquisition of Parent voting
securities by Travelers which reduces the number of Parent voting securities
outstanding; provided that if after such acquisition by Travelers such person
becomes the beneficial owner of additional Parent voting securities that
increases the percentage of outstanding Parent voting securities beneficially
owned by such person, a Change of Control shall then occur.

 

**[Signature Page Follows]**

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company, Parent and Employee have duly executed this
Non-Competition Agreement as of the day and year first written above.

 

 

EMPLOYEE

 

THE TRAVELERS INDEMNITY COMPANY

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

THE TRAVELERS COMPANIES, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

12

--------------------------------------------------------------------------------
